Citation Nr: 0524044	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-29 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1999 for a 100 percent disability rating for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1967 to June 1970, and with the United States Navy 
from December 1971 to January 1990.  He served in Vietnam and 
was awarded the Combat Action Ribbon and the Purple Heart 
with one Oak Leaf Cluster.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

Procedural history

In a June 1991 VA rating decision, service connection was 
granted for PTSD.  A noncompensable (zero percent) disability 
rating was assigned, effective January 11, 1990.

In January 1999, the RO received the veteran's claim of 
entitlement to a compensable rating for his service-connected 
PTSD.  A February 2000 rating decision increased the assigned 
rating for PTSD to 10 percent, effective January 14, 1999.  
The veteran, through counsel, subsequently perfected an 
appeal as to the assigned rating.  

In August 2001, the Board remanded the claim for the purpose 
of obtaining additional treatment records and a VA 
psychiatric examination.  After completing the additional 
development requested by the Board, the RO increased the 
disability rating assigned the veteran's PTSD to 100 percent, 
effective January 14, 1999 (the date of the veteran's 
increased rating claim).  The veteran subsequently perfected 
an appeal as to the effective date assigned.

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in June 2005.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

Issues not on appeal

The August 2001 Board decision also denied the veteran's 
claim of entitlement to an earlier effective date for his 
service-connected peripheral vascular disease and 
arteriosclerotic heart disease.  The veteran appeal that 
decision to the United states Court of Appeals for Veterans 
Claims (the Court).  The Board has been informed that the 
appeal to the Court was dismissed in October 2002.  Those 
issues have accordingly been resolved will be discussed no 
further herein.

A February 2003 rating decision denied the veteran's claim of 
entitlement to special monthly compensation for aid and 
attendance.  To the Board's knowledge, the veteran has not 
disagreed with that decision, and that issue is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  In a June 1991 rating decision, VA granted the veteran's 
service connection claim for PTSD, assigning a noncompensable 
rating. 

2.  After the June 1991 rating decision, the earliest a claim 
for an increased rating for PTSD was received is January 14, 
1999.

3.  It is not factually ascertainable that the veteran was 
entitled to a compensable rating for PTSD prior to January 
14, 1999.




CONCLUSION OF LAW

An effective date prior to January 14, 1999 for the 
assignment of a 100 percent disability rating for the 
veteran's service-connected PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date prior to January 14, 1999 
for the award of a 100 percent disability rating for PTSD.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2003 statement of the case (SOC) and 
the January 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations (including those pertaining 
to earlier effective dates), of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, following the Board's August 2001 remand, 
a letter was sent to the veteran in October 2001, which was 
specifically intended to address the requirements of the 
VCAA.  The October 2001 letter from the RO specifically 
notified the veteran that to support an increased rating 
claim, medical and other evidence showing the current 
severity of his PTSD must be submitted.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the October 
2001 VCAA letter, the veteran was informed that if "you 
received treatment at a VA or other federal government 
medical facility, tell us when and where and we will obtain 
the records for you."  Additionally, the veteran was 
informed that if "you received treatment at a private 
treatment providers (sic), we will need your permission to 
obtain the treatment records."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The October 2001 letter notified the veteran that "[y]ou 
need to provide us the information we may use to obtain the 
evidence or provide the evidence to our office . . . [w]e 
require a VA Form 21-4142 for each private care provider from 
which you want us to get treatment records . . . [p]lease 
remember, it is your responsibility to ensure we receive the 
records from the provider."  More specifically, the veteran 
was advised to submit "the name of the person, agency, or 
company who has relevant records," "the complete address of 
this person, agency, or company," "the approximate time 
frame covered by the records," and "the condition for which 
you were treated, in the case of medical records."  He was 
also further reminded that "each VA Form 21-4142 you submit 
requires a witness signature" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The October 2001 letter included notice that "[i]f you have 
any additional treatment for the conditions noted, tell us 
and we will send you the forms necessary for us to obtain 
them."  Moreover, the veteran was advised that "[y]ou may 
submit any additional evidence you wish to have considered."  
The Board believes that these requests substantially comply 
with the requirements of 38 C.F.R. § 3.159 (b) in that they 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board also notes that the veteran was not provided notice 
of the earlier effective date issue in the October 2001 VCAA 
letter.  This is not a fatal defect.  According to VA's 
General Counsel, the notice provisions of VCAA do not apply 
if, in response to a decision on a claim for which VA has 
already provided the VCAA notice, the claimant files a notice 
of disagreement (NOD) that raises new issues.  See VAOPGCPREC 
8-2003 (December 22, 2003).  This is the situation here.  The 
veteran's initial claim was for an increased rating for his 
service-connected PTSD.  He was provided VCAA notice 
regarding this claim by means of the October 2001 letter.  In 
a February 2003 rating decision, the veteran's rating for 
this condition was increased to 100 percent, effective 
January 14, 1999.  The increased rating issue was therefore 
resolved by the assignment of a total rating, but the veteran 
subsequently disagreed with the effective date assigned.  

Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claims for an 
earlier effective date for the assigned rating.  That is, 
because the veteran was provided with adequate VCAA notice in 
October 2001 in regard to the increased rating claim, VA is 
not required to provide additional notice with respect to the 
subsequent "downstream" claim for an earlier effective 
date.  The Board therefore concludes, based on the VA OGC 
opinion, that furnishing the veteran with an additional VCAA 
notice is not required.  See 38 U.S.C.A. 7104(c) [the Board 
is bound in its decisions by precedent opinions of the chief 
legal officer of VA].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In addition, it is clear from the presentation of the veteran 
and his attorney that they are fully conversant with what is 
required of them and of VA in connection with this matter.  
Moreover, as discussed below, the decision in this earlier 
effective date case hinges on evidence already of record.  
The Board has carefully reviewed the record and cannot detect 
any possible evidence outside of the record which would have 
a bearing on the effective date issue to be decided.  This 
issue can and will be decided based on the procedural history 
already contained in the record.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an outcome of this case, the VCAA 
is inapplicable for that reason also. See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
increased rating claim in February 2000.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board notes, however, 
that such action was a practical and legal impossibility 
because the initial adjudication of the claim in February 
2000 predated the enactment of the VCAA in November 2000.  
VA's General Counsel has determined that failure to provide 
VCAA notice in such circumstances does not constitute error.  
See VAOPGCPREC 7-04 [failure to provide VCAA notice prior to 
the enactment of the VCAA does not constitute error].  
Following VCAA notice compliance action, the claim was 
readjudicated, and a SSOC was provided to the veteran in 
January 2005.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication of the claim.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA and private medical records, records from the 
Social Security Administration, and the reports of multiple 
VA examinations.  The veteran and his attorney have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a videoconference hearing in June 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

Effective dates - increased ratings

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2004).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  See 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received at VA.  38 U.S.C.A. § 101(30) (West 2002); 38 
C.F.R. § 3.1(r) (2004).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2004).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Analysis

The veteran's service-connected PTSD has been assigned a 100 
percent disability rating effective January 14, 1999, which 
was the date of the veteran's claim of entitlement to an 
increased disability rating.  

The veteran's contentions

The thrust of the attorney's argument is that the June 1991 
rating decision which granted service connection for PTSD and 
assigned a noncompensable disability rating contained clear 
and unmistakable error (CUE).  However, the issue of CUE in 
the June 1991 rating decision was not raised or adjudicated 
at the RO level and therefore it is not currently before the 
Board on appeal.  [This matter will be addressed by the Board 
in greater detail below].  No specific arguments have been 
presented, based on the procedural history of this case, as 
to why an earlier effective date should be assigned for the 
100 percent rating.  

Discussion

Before an effective date for the assignment of a disability 
rating can be determined, the Board must first identify the 
earliest date on which the claim for an increased rating was 
received.  See 38 C.F.R. § 3.400 (2004).

The veteran's initial service connection claim for PTSD was 
decided by the RO in a June 1991 rating decision, which, as 
noted above, assigned a noncompensable evaluation.  The 
veteran was advised of the RO's decision and of his appellate 
rights in a letter dated July 2, 1991.  The veteran did not 
appeal the assigned rating to the Board.  The June 1991 
rating decision is therefore final.  See 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2004).  The Board has 
therefore reviewed the record following June 1991 and prior 
to January 14, 1999 (the current effective date of the 
assigned rating) to determine whether a claim for an 
increased rating was received during that period.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2004); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2004).

After a thorough review of the record, the Board itself can 
identify no communication from the veteran or other evidence 
that could be construed as an informal or formal claim for an 
increased disability rating for PTSD during the period from 
July 2, 1991 to January 14, 1991.  Neither the veteran nor 
his attorney has pointed to any such communication evidencing 
an intent to seek an increased disability rating for PTSD 
during that period of time.

At page 3 of the attorney's June 2005 letter, she referred to 
regulations providing that a hospital report or examination 
report shall be accepted as in informal claim.  This is true.  
See 38 C.F.R. § 3.157 (2004).  However, the attorney does not 
identify any such report covering the period at issue, and 
the Board has itself identified no medical records pertaining 
to PTSD covering the period from July 2, 1991 to January 14, 
1999.  While extensive medical records for this period have 
been submitted, such primarily pertain to treatment for the 
veteran's service-connected cardiovascular disabilities.  
Although these records do note the veteran's anxiety, 
particularly regarding various surgical procedures, they are 
silent as to complaints or treatment of PTSD or other 
psychiatric symptoms.  

Accordingly, January 14, 1999 is the earliest date for which 
a claim for an increased rating can be identified.  A 100 
percent disability rating is assigned for PTSD effective as 
of that date.

The determination of the date of filing of the veteran's 
claim for an increased rating does not end the Board's 
inquiry.  As discussed in the law and regulations section 
above, the regulations also provide that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  See 38 C.F.R. § 3.400 
(o)(1)(2) (2004).  Therefore, before determining the 
appropriate effective date in this case, the Board must 
review the evidence of record in order to determine whether 
an ascertainable increase in disability occurred during the 
period from January 14, 1998 to January 14, 1999, that is, 
whether the evidence establishes that the veteran's PTSD was 
shown to be of such severity as to meet the criteria for a 
100 percent evaluation 
(or some lower compensable rating) at some point during the 
year prior to January 14, 1999.

During the period from January 14, 1998 to January 14, 1999, 
the veteran's service-connected PTSD was rated as 
noncompensably disabling.  After review of the medical 
evidence of record, the Board is unable to identify any 
competent medical or other evidence which establishes that it 
was factually ascertainable that the symptomatology 
associated with the veteran's PTSD met or approximated the 
criteria for a compensable evaluation at any point during the 
year prior to January 14, 1999.  The veteran himself has 
pointed to no such evidence.  

Although the record contains extensive evidence regarding 
ongoing treatment for the veteran's cardiovascular maladies, 
there is no complaint of or treatment for PTSD prior to 
January 14, 1999.  Indeed, the veteran himself indicated 
during his June 2005 hearing that he received no treatment 
for PTSD from his initial rating in June 1991 to his 
submission of the increased rating claim in January 1999.  
See the June 22, 2005 hearing transcript, at page 18.  

The veteran's Social Security Administration records indicate 
that he was granted benefits from that agency in December 
1998, based solely on his cardiac and musculoskeletal 
disabilities.  No psychiatric disability was noted in 
connection with the Social Security claim.

The veteran's service medical records indicate that he 
received extensive treatment for PTSD in the early 1980s.  
However, these records also indicate significant improvement 
in symptomatology following such treatment.  Significantly, 
because they predate the veteran's January 1999 increased 
rating claim by well over a decade, such records do not 
supply any information regarding the state of the veteran's 
PTSD symptomatology within the year prior to January 14, 
1999.
The medical record is pertinently negative for that period, 
which the Board finds to be significant.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

In short, the competent medical evidence of record does not 
establish that it was factually ascertainable that the 
symptomatology associated with the veteran's PTSD met the 
criteria for a compensable evaluation at any point during the 
year prior to January 14, 1999.  Indeed, there is no medical 
evidence of record during this time period (or for over a 
decade prior) which provides any description of the veteran's 
disability picture whatsoever.  To the extent that the 
veteran contends otherwise, such is outweighed by the utter 
lack of medical records during the period.  Accordingly, a 
compensable evaluation cannot be assigned prior to January 
14, 1999 under 38 C.F.R. § 3.400(o).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than January 14, 1999 for the award of a 100 
percent rating for his PTSD.  The benefit sought on appeal is 
accordingly denied.

Additional comment

As has been alluded to above, the veteran's attorney has 
recently presented argument to the effect that the June 1991 
rating decision which granted service connection for PTSD and 
assigned a noncompensable rating contained CUE.  The attorney 
specifically contends that the June 1991 decision contained 
CUE because the RO allegedly: (1) failed to obtain the 
veteran's service medical records; (2) failed to notify the 
veteran of a scheduled VA psychiatric examination; and 
(3) failed to properly apply the combat presumptions 
contained in 38 U.S.C.A. § 1154(b).  See the attorney's June 
21, 2005 letter at page 8.  But for these errors, the 
attorney contends, a 100 percent evaluation would have been 
assigned on his separation from active duty.  

Setting aside the fact that any alleged failure in VA's duty 
to assist is not considered to be a valid claim of CUE, see 
Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002),
and the fact that any alleged failure on the part of the RO 
to consider the combat presumptions goes to the issue of 
service connection (which was in fact granted) and would 
appear to have no bearing on the matter of the level of an 
assigned disability rating, the issue of whether the June 
1991 rating decision contained CUE has yet to be adjudicated 
by the RO, and is thus not presently before the Board.  
In the absence of a CUE claim being adjudicated by the RO, 
the Board is without jurisdiction to decide the matter.  The 
issue of whether the June 1991 rating decision contains CUE 
is therefore referred to the RO for appropriate action.  The 
only issue currently before the Board is the earlier 
effective date claim discussed above.
 
The Board adds that it does not view any potential CUE claim 
as being inextricably intertwined with the earlier effective 
date claim which is currently on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].  The 
outcome of the current effective date claim (which as 
discussed above turns on the date of filing of the veteran's 
increased rating claim and when it was factually 
ascertainable that an increase in disability actually took 
place) is independent of, and is not predicated upon, the 
outcome of any claim involving CUE in the June 1991 rating 
decision.  The two issues involve the application of 
completely different law.  Similarly, the outcome of a claim 
involving CUE in the June 1991 rating decision is not 
contingent on the Board's decision in this case.  

It is true that a decision in this appeal which would have 
been completely favorable to the veteran (i.e. the assignment 
of a 100 percent rating for PTSD effective January 11, 1990, 
the day after he left service) would have rendered any CUE 
claim effectively moot.  In addition, should a CUE claim be 
granted in the future which allows for the assignment of a 
100 percent rating back to January 1990, this would provide 
an alternative method for the veteran obtaining the benefit 
he seeks in his current appeal.  However, this does not make 
the claims inextricably intertwined.  Claims are intertwined 
(and therefore subject to remand to the RO for simultaneous 
adjudication) only if the RO would have to reexamine the 
merits of any denied claim.  See Parker v. Brown, 7 Vet. App. 
116 (1994).  Such is not the case here, in that the Board may 
resolve the appeal as to the effective date issue without it 
or the RO having to first consider the merits of any CUE 
claim.   

The Board intimates no opinion, legal or factual, as to the 
outcome warranted in any CUE claim brought by the veteran.


ORDER

Entitlement to an effective date earlier than January 14, 
1999 for the assignment of a 100 percent disability rating 
for the veteran's service-connected PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


